Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to 
fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2013/0212501).
As to claim 1, Anderson teaches a method comprising: 
capturing a voice command (user statement 607) and a set of data corresponding to a user (one or more physical contextual cues 609-611)

matching the set of data (visual information) to a command augmentation (context or user emotion) indicator, wherein the command augmentation indicator indicates an augmentation (context) to the voice command (617: Pars.23, 60, 78);
aggregating the command augmentation indicator with the voice command into an aggregated command; and executing the aggregated command (619-621).
 (processing the user eye/visual to determine user emotion/behavior and  to formulate/aggregate a proper reply to the user and presenting the reply).

    PNG
    media_image1.png
    736
    377
    media_image1.png
    Greyscale

.
Claims 2-3, 5-7, 9-12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2013/0212501) and in view of Lemos (US 2007/0066916).
As to claim 2, Anderson teaches where the user emotion is derived from his eyes (eye data), however he doesn’t explicitly teach where the eye information comprise as recited in the claim. However, Lemos teaches a system and method for determining human emotion by analyzing a combination of eye properties where the eye properties are selected from a group consisting of eye lid data, eye tear data, and eye pupil data (Pars.2, 9, 28). The combination would be obvious to one of ordinary skill in the art before the time of applicant’s invention for the purpose of improving the emotion extraction step from the user’s eye.
As to claim 3, iterating the step of capturing additional eye information and analyzing the command based on the information is inherent in the teaching of Anderson.
As to claim 5, Anderson teaches receiving the set of data and the voice command at a mobile/local device utilized by the user (203); performing, by the mobile device, the matching of the set of data to the command augmentation indicator and the 
With regard to claim 6, systems using voice commands to be activated are common and well known in the art and would be obvious in the teaching of Anderson since Anderson teaches augmenting user command with the user emotion/attention, in order to conveniently activate the system.
As to claim 7, Anderson teaches inhibiting the executing of the aggregated command in response to determining that the command augmentation indicator indicates not to execute the voice command (based on lack of attention by the user) (Pars.116-117).
As to claim 9, Lemos teaches wherein the eye properti comprises a tears sensor, an eyelid sensor, and a data transmitter (Pars.23, 25).
Regarding claims 10-12, 14-18 and 20 the corresponding program and system comprising the steps addressed in the above claims are analogous and therefore rejected as being unpatentable of Anderson and in view of Lemos for the foregoing reasons.
Allowable Subject Matter
Claims 4, 8, 13 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claims 4, 13 and 19 is allowable because Anderson doesn’t teach collecting an .
 claim 8 is allowable because Anderson doesn’t teach prior to the capturing of the set of data: capturing a set of oculesics training data from the smart contact lens; receiving the command augmentation indicator from the user; creating a table entry that combines the set of oculesics training data with the command augmentation indicator; and storing the table entry in a data translation table; and accessing the data translation table during the matching of the set of data to the command augmentation indicator.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL DEMELASH ABEBE whose telephone number is (571)272-7615. The examiner can normally be reached monday-friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/DANIEL ABEBE/           Primary Examiner, Art Unit 2657